Exhibit 10.20


VITAL THERAPIES, INC.
2017 INDUCEMENT EQUITY INCENTIVE PLAN
U.S. STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Vital Therapies, Inc.
2017 Inducement Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this U.S. Stock Option Agreement, which includes the Notice of Stock
Option Grant (the “Notice of Grant”), Terms and Conditions of Stock Option Grant
(attached hereto as Exhibit A) (collectively, this “Agreement”).
NOTICE OF STOCK OPTION GRANT
Participant:                                    
Participant has been granted an Option to purchase Common Stock of Vital
Therapies, Inc. (the “Company”), subject to the terms and conditions of the Plan
and this Agreement, as follows:
Grant Number                                    
Date of Grant                                    
Vesting Commencement Date                         
Number of Shares Granted                            
Exercise Price per Share        $                    
Total Exercise Price            $                    
Type of Option            Nonstatutory Stock Option
Term/Expiration Date                                
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
One forty-eighth (1/48th) of the Shares subject to the Option shall vest each
month following the Vesting Commencement Date on the same day of the month as
the Vesting Commencement Date (and if there is no corresponding day, on the last
day of the month), subject to Participant continuing to be a Service Provider
through each such date.




--------------------------------------------------------------------------------




Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 13(c) of the Plan.
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement, including
all exhibits hereto, all of which are made a part of this document. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Agreement. Participant further agrees to notify the Company upon any change
in the residence address indicated below.
PARTICIPANT                    VITAL THERAPIES, INC.




                                                    
Signature                        By
                                                    
Print Name                        Title
Address:                        


                        
                        




--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company hereby grants to the participant named in the
Notice of Grant (“Participant”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”), subject to all of the
terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.
2.    Vesting Schedule. Except as provided in Section 3, the Option awarded
under this Agreement will vest in accordance with the vesting schedule set forth
in the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable Tax-Related Items (as defined under Section 6(a) below). This Option
will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price, together
with the satisfaction of any applicable Tax-Related Items.
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    cash;




--------------------------------------------------------------------------------




(b)    check;
(c)    if approved by the Administrator and if the Shares are then registered
under the U.S. Securities Act of 1933, as amended (the “Securities Act”), and
listed or quoted on a recognized national securities exchange, consideration
received by the Company under a formal cashless exercise program adopted by the
Company in connection with the Plan; or
(d)    if approved by the Administrator and if Participant is a U.S. taxpayer,
surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
6.    Tax Obligations.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or any Parent or Subsidiary, the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”), is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Parent or Subsidiary. Participant
further acknowledges that the Company and/or the Parent or Subsidiary (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including, but not limited
to, the grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of this Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Parent or Subsidiary may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Parent or Subsidiary to satisfy all Tax-Related Items.
In this regard, the Company and/or the Parent or Subsidiary, or their respective
agents, at their sole discretion, may determine to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following and if
so determined, the Participant authorizes such entity to take such action: (i)
paying cash, (ii) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the amount of such Tax-Related Items,
(iii) withholding the amount of such Tax-Related Items from Participant’s wages
or other cash compensation paid to Participant by the Company and/or the Parent
or Subsidiary, (iv) if Participant is a U.S. taxpayer, delivering to the Company
already owned Shares having a Fair Market Value equal to such Tax-Related Items,
or (v) if the Shares are then registered under the Securities Act and listed or
quoted on a recognized national securities exchange, by selling a sufficient
number of such Shares either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization without further consent) as the Company may determine in its sole
discretion (whether




--------------------------------------------------------------------------------




through a broker or otherwise) equal to the amount of the Tax-Related Items. For
the avoidance of doubt, if Participant is a Service Provider outside the U.S.,
payment of Tax-Related Items may not be effectuated by surrender of other Shares
with a Fair Market Value equal to the amount of any Tax-Related Items.
Depending on the withholding method, the Company or the Parent or Subsidiary may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Shares
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Exercised Shares, notwithstanding that a number of the Shares is held
back solely for the purpose of paying the Tax-Related Items.
Finally, Participant agrees to pay to the Company or the Parent or Subsidiary
any amount of Tax-Related Items that the Company or the Parent or Subsidiary may
be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.
(b)    Code Section 409A. If Participant is a U.S. taxpayer, under Code Section
409A, an option that was granted with a per share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
Fair Market Value of a share on the date of grant (a “Discount Option”) may be
considered “deferred compensation.” A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges. The Discount Option may also result in additional state
income, penalty and interest charges to Participant. Participant acknowledges
that the Company cannot and has not guaranteed that the IRS will agree that the
per Share Exercise Price of this Option equals or exceeds the Fair Market Value
of a Share on the Date of Grant in a later examination. Participant agrees that
if the IRS determines that the Option was granted with a per Share Exercise
Price that was less than the Fair Market Value of a Share on the Date of Grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.
7.    Nature of Grant. In accepting this Option, Participant acknowledges,
understands and agrees that:
(a)the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;
(b)all decisions with respect to future stock options or other grants, if any,
will be at the sole discretion of the Company;
(c)Participant is voluntarily participating in the Plan;




--------------------------------------------------------------------------------




(d)the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(e)if the underlying Shares do not increase in value, this Option will have no
value;
(f)if Participant exercises this Option and acquires the Exercised Shares, the
value of such Shares may increase or decrease in value, even below the Exercise
Price; and
(g)if Participant is providing services outside the U.S., neither the Company
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of this Option or of any amounts due to Participant
pursuant to the exercise of this Option or the subsequent sale of the Exercised
Shares.
8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Exercised Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
9.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other grant materials by
and among, as applicable, the Company and any Parent or Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.
Participant understands that the Company and the Parent or Subsidiary may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all stock
options or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data may be transferred to a third party stock plan
service provider, which may assist the Company (presently or in the future) with
the implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the U.S.) may have different
data privacy laws and protections than Participant’s country. Participant
understands that if Participant resides outside the U.S., he or she may request
a list with the names and addresses of any potential recipients of Data by
contacting the Company’s human resources representative. Participant authorizes
the Company, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purposes of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage




--------------------------------------------------------------------------------




Participant’s participation in the Plan. Participant understands that if
Participant resides outside the U.S., he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her relationship
as a Service Provider and status with the Company or the Parent or Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Participant or would have to cancel this Option or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact the Company’s human resources
representative.
10.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to Participant.
After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
the receipt of dividends and distributions on such Shares.
11.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at Vital Therapies,
Inc., 15010 Avenue of Science, Suite 200, San Diego, CA 92128, or at such other
address as the Company may hereafter designate in writing.
13.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.




--------------------------------------------------------------------------------




14.    Binding Agreement. Subject to the limitation on the transferability of
this Option contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the purchase by, or issuance of Shares to,
Participant (or his or her estate) hereunder, such purchase or issuance will not
occur unless and until such listing, registration, qualification, rule
compliance, consent or approval will have been completed, effected or obtained
free of any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state, federal or
foreign securities or exchange control law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange. Assuming such compliance, for income tax purposes the Exercised Shares
will be considered transferred to Participant on the date the Option is
exercised with respect to such Exercised Shares.
16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.




--------------------------------------------------------------------------------




21.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection with the
Option. The Company further reserves the right to impose other requirements on
Participant’s participation in the Plan, on this Option and on the Exercised
Shares to the extent the Company determines it is necessary or advisable for
legal reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
award, Participant expressly warrants that he or she has received the Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
23.    Governing Law and Venue. This Agreement will be governed by the laws of
the State of Delaware, USA, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Option or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Diego County, California, USA, or the federal
courts for the United States for the Southern District of California, and no
other courts, where this Option is made and/or to be performed.
24.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares under the Plan during such
times as Participant is considered to have “inside information” regarding the
Company (as defined by Applicable Laws). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and Participant is advised to speak to his or her personal advisor
on this matter.
25.    Language. If Participant has received this Agreement, or any other
document related to this Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
26.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.






--------------------------------------------------------------------------------




EXHIBIT B
VITAL THERAPIES, INC.
2017 INDUCEMENT EQUITY INCENTIVE PLAN
U.S. EXERCISE NOTICE
Vital Therapies, Inc.
15010 Avenue of Science, Suite 200
San Diego, CA 92128


Attention: Stock Administration


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Vital Therapies, Inc. (the “Company”) under and
pursuant to the 2017 Inducement Equity Incentive Plan (the “Plan”) and the U.S.
Stock Option Agreement dated ________, which includes the Notice of Stock Option
Grant, Terms and Conditions of Stock Option Grant (collectively, the
“Agreement”). The purchase price for the Shares will be $_____________, as
required by the Agreement.
2.    Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
(“Tax-Related Items”), to be paid in connection with the exercise of the Option.
3.    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
4.    Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
5.    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants as Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company or
its Parent or Subsidiary for any tax advice.




--------------------------------------------------------------------------------




6.    Entire Agreement. The Plan and the Agreement are incorporated herein by
reference. This Exercise Notice, the Plan and the Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Purchaser with respect to the subject matter hereof.
7.    Governing Law and Venue. This Exercise Notice is governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware,
USA. For purposes of any action, lawsuit or other proceedings brought to enforce
this Exercise Notice, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts of
San Diego County, California, USA, or the federal courts for the United States
for the Southern District of California, and no other courts.
Submitted by:                        Accepted by:
PURCHASER                        VITAL THERAPIES, INC.




                                                    
Signature                        By
                                                    
Print Name                        Its
Address:                        


                            
                            
                            
                            


                                                    
Date Received






